111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 April 1, 2016 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Massachusetts Investors Growth Stock Fund (the “Fund”) (File Nos. 2-14677 and 811-859) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Fund as certification that the Prospectus and the combined Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 96 (the “Amendment”) to the Fund’s Registration Statement on Form N-1A.The Amendment was filed electronically on March 28, 2016. Please call the undersigned at (617) 954-5843 or Patrick Aguiar at (617) 954-4698 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President & Senior Counsel BEL/bjn #7394 V1
